internal_revenue_service number release date index number --------------------------- ---------------------------------------------------- ----------------------------------------- ------------------------------ ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-104689-05 date date taxpayer legend ---------------------------------------------------------------------------------------------- ------------------------ --------------------------------------- entity --------------- cpa firm ------- year one year two ------- year three ------- year four ------- dear ----------------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to file the election and agreement described in sec_1_1503-2 for years one two and three relating to the reporting of dual consolidated losses_incurred by entity in each of those tax years and to file the annual certification described in sec_1_1503-2 for years two and three the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-104689-05 entity is a foreign_branch under sec_1_1503-2 and a hybrid_entity_separate_unit under sec_1_1503-2 entity incurred losses in years one two three and four taxpayer engaged cpa firm to prepare its consolidated federal_income_tax returns for years one two and three including the preparation of elections and disclosures those tax returns did not include dual_consolidated_loss elections and annual certifications described in sec_1_1503-2 and vi b respectively during the process of preparing taxpayer’s consolidated federal_income_tax return for year four the cpa firm tax engagement team discovered that the dual_consolidated_loss elections and annual certifications may have been necessary with respect to the losses of entity incurred in years one two three and four cpa firm however did not believe that the losses constituted dual consolidated losses given this uncertainty cpa firm had taxpayer file an election statement for the losses_incurred in year four with the federal_income_tax return for that tax_year in addition taxpayer included annual certifications to certify the losses_incurred in years one two and three after the tax_return for year four was filed the engagement team began a more comprehensive review and analysis of the dual_consolidated_loss issue subsequently the engagement team concluded that dual_consolidated_loss elections and annual certifications were required with respect to the losses_incurred by entity in years one two and three however as stated above the tax returns for those years which were timely filed did not include the required elections and annual certifications cpa firm then informed taxpayer that such statements were not filed for the year one two and three losses sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-104689-05 in the present situation the election and agreement and the annual certification described in sec_1_1503-2 and vi b respectively are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies the rules set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election and agreement described in sec_1_1503-2 for years one two and three relating to the reporting of dual consolidated losses_incurred by entity in each of those tax years and to file the annual certification described in sec_1_1503-2 for years two and three the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and agreements and the annual certifications sec_301_9100-1 a copy of this ruling letter should be associated with the elections and agreements and the annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of the associate chief_counsel international enclosure copy for purposes
